Petitioner filed a claim bond under the statute, claiming to own certain personal property levied on as the property of her husband, in a suit wherein Citizens' Bank was plaintiff and J. W. Watkins, the husband, was defendant. On the trial of the claim suit in the circuit court, judgment was rendered for the plaintiff and found the property to be that of the husband. From that judgment petitioner seeks to appeal, without giving security for costs, claiming the right under section 6138 of the Code of 1923. The section just cited appeared in the Code of 1907 as section 2879 and that section was amended by Act of the Legislature 1915 (page 715), so as to make it read as it now appears in the present Code. The addition in the present Code, however, is not broad enough to cover a case of this kind. The adjudication here is simply that the claimant does not own the property which she has claimed in her bond. The statute gives exceptional privileges to married women because of disability of coverture, but is restricted to the exceptions named in the statute and may not be enlarged by construction. The judgment did not condemn the property for sale as the separate estate of petitioner, but on the contrary the verdict and judgment was that it is not her property. Guy v. Lee,80 Ala. 346.
The writ of mandamus is denied.
Writ denied.